Citation Nr: 1325101	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  96-50 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for eczema. 

2.  Entitlement to service connection for a ruptured left ovarian cyst. 

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for bronchial asthma, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for menstrual irregularities, to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from February 1, 1991, to April 2, 1991, with prior inactive service in the New York Army National Guard totaling fifteen years, nine months, and eleven days.  Following the period of active duty in early 1991, the Veteran continued to serve in the Army National Guard until May 1, 1996, followed by service in the Army Reserve until May 27, 2007.

This matter is on appeal from June 1996 and December 2001 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

In June 2007, the Veteran was afforded a hearing before the Board, sitting at the RO, before a Veterans Law Judge who is no longer employed at the Board. A transcript of that proceeding is of record.  In a December 2011 letter, the Veteran was informed of this fact and offered another hearing before another Veterans Law Judge.  The Veteran did not respond.  Therefore, the Board finds that all due process requirements have been met with regard to the Veteran's hearing request.

The Veteran's claims were previously before the Board and remanded in January 2008.  The instant issues were also remanded in September 2012.  Notably, while the appeal was in remand status, the agency of original jurisdiction (AOJ) granted service connection for a liver disability, an issue which had previously been on appeal to the Board.  As the grant of service connection constitutes a full grant of the benefit sought on appeal, this issue is no longer before the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that, with the exception of an informal hearing presentation by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As an initial matter, the Board notes that once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the September 2012 remand, the Board noted that the Veteran's November 2010 VA examination was conducted by an individual who had previously been the Veteran's commanding officer.  The examiner stated that he should not have been given the case to complete.  

The Veteran was subsequently scheduled for an examination in December 2010.  In the September 2012 remand, the Board noted that evaluation of the Veteran's eczema claim was not conducted, and that the examining physician provided no opinions regarding the etiology of the Veteran's claimed disabilities.  It ordered that the claims file be returned to the December 2010 examiner for review, requesting an addendum report addressing the etiology of the Veteran's claimed disabilities.

On remand, the claims file was forwarded to a provider who was not the December 2010 examining physician.  Rather, she is noted to be a nurse practitioner.  It is unclear whether the Veteran was reexamined.  

With regard to the Veteran's claimed eczema, the nurse practitioner concluded that skin disease, to include eczema, was not related to service.  She reasoned that the Veteran was not diagnosed with eczema or a skin condition during a period of active duty.  She did not address the question of whether any skin disease was otherwise related to service or aggravated by service.

Regarding a gynecological disability, to include a ruptured ovarian cyst and menstrual irregularities, the nurse practitioner concluded that such was not related to service.  She reasoned that the ovarian disease was a preexisting condition, first documented in 1977.  She further stated that other occurrences of ovarian cyst condition were not during a time of active duty service, that there was no line of duty documentation to connect any of the clinical events with the Veteran's duty or training.  She failed to address the question of whether the claimed condition was aggravated by active service.

With respect to diabetes mellitus, the nurse practitioner concluded that such was not related to service.  She reasoned that the Veteran was not diagnosed with diabetes mellitus during a period of active duty or training.  She did not provide an opinion regarding whether diabetes mellitus was otherwise related to service, nor did she address the question of aggravation of the Veteran's diabetes mellitus during any period of active service.

Regarding bronchial asthma, the nurse practitioner concluded that such was not related to service.  She reasoned that the Veteran was not diagnosed with asthma during her period of active duty and that there was no line of duty documentation with a diagnosis of asthma.  She acknowledged that the Veteran had a cold with congestion in February 1991.  She did not provide an opinion regarding whether asthma was otherwise related to service and failed to address the question of whether it was aggravated by any period of active service.

With respect to chronic fatigue syndrome, the nurse practitioner stated that there was no diagnosis of that disability.  She failed to account for the November 2010 examination report, which indicates a diagnosis of chronic fatigue syndrome.

With regard to the Veteran's claimed headaches, the nurse practitioner concluded that they were not related to service.  She reasoned that the only headache noted during active duty was in conjunction with an upper respiratory infection in February 1991, and that headache was an expected symptoms with such infections.  She did not address whether the claimed headaches were otherwise related to active service, and failed to discuss whether such were aggravated by any period of active service.

Regarding GERD, the nurse practitioner concluded that it was not related to service, reasoning that the Veteran was not diagnosed with GERD during an active duty period of service.  She did not address whether GERD was otherwise related to service or was aggravated by service.

For the reasons stated above, the Board has concluded that the addendum report completed by the VA nurse practitioner is inadequate for the purpose of deciding the Veteran's claims.  Moreover, the Board's September 2012 remand directed that the claims file be reviewed by the December 2010 VA examiner if she was available.  This did not occur, though there is no explanation as to why this examining physician was not asked to review the claims file and provide an addendum to her 2010 examination report.  It appears that this physician remains employed by VA.

The U.S. Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268   (1998).  For the reasons enumerated above, the Board concludes that its previous remand directives have not been substantially completed.  Thus further remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the examiner that conducted the December 2010 VA general medical examination.  If this physician is unavailable or otherwise unable to conduct the requested file review, the claims file should be submitted to another, equally qualified provider for the requested opinions.

The examiner should address the following: 

Is it at least as likely as not (50 percent or greater degree of probability) that eczema, if present, was incurred in or aggravated by any period of active duty or active duty for training, or is otherwise causally related to any incident of such service?

Is it at least as likely as not (50 percent or greater degree of probability) that ovarian disease and/or menstrual irregularities, if present, were incurred in or aggravated by any period of active duty or active duty for training, or is otherwise causally related to any incident of such service?

Is it at least as likely as not (50 percent or greater degree of probability) that diabetes mellitus, if present, were incurred in or aggravated by any period of active duty or active duty for training, or is otherwise causally related to any incident of such service?

Is it at least as likely as not (50 percent or greater degree of probability) that bronchial asthma, if present, was incurred in or aggravated by any period of active duty or active duty for training, or is otherwise causally related to any incident of such service?

Is it at least as likely as not (50 percent or greater degree of probability) that chronic fatigue syndrome, if present, was incurred in or aggravated by any period of active duty or active duty for training, or is otherwise causally related to any incident of such service?  In rendering this opinion, the physician is requested to discuss the November 2010 examination report, which indicates a diagnosis of chronic fatigue syndrome.

Is it at least as likely as not (50 percent or greater degree of probability) that headaches, if present, was incurred in or aggravated by any period of active duty or active duty for training, or is otherwise causally related to any incident of such service?

Is it at least as likely as not (50 percent or greater degree of probability) that GERD, if present, was incurred in or aggravated by any period of active duty or active duty for training, or is otherwise causally related to any incident of such service?

The physician is advised that aggravation for legal purposes is defined as a chronic worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms. 

The physician is further advised that that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim. 

The physician is requested to provide a rationale for any opinion provided.  If the clinician is unable to answer any question presented without resort to speculation, he or she should so indicate and provide the reasoning for the inability to provide a conclusion.

2.  Readjudicate the Veteran's claims of entitlement to service connection for eczema, a ruptured left ovarian cyst, menstrual irregularities, diabetes mellitus, a liver disorder inclusive of residuals of hepatitis B inoculations, gallbladder removal, bronchial asthma, chronic fatigue syndrome, headaches, and gastroesophageal reflux disease, to include as applicable as due to an undiagnosed illness.  If any of the claims remain denied, issue a supplemental statement of the case as to those claims, allowing an appropriate time for response before returning the appeal to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

